DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-14, 16-24, 27, 29, 37-38, 41-43, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite “the plurality of flexible struts having distal ends moving independently in a radial direction to the first axis during insertion.”  Such a recitation is not supported by either the specification or the drawings.  In the elected embodiment, for example, struts 410 are located within sheath 480 and expanded by wedge 470 as shown in Fig. 14B.  Para. 0056 states that sheath 480 and wedge 470 can cause struts 410 to fan out radially and/or determine a position at which struts 410 begin to fan out.  However, the original positions of sheath 480 and wedge 470 are unknown based on the specification and drawings (for example, does Fig. 14B show the original position or the expanded position, is the original position such that the distal ends of struts 410 are located within sheath 480 such that radial movement of the distal ends cannot occur until the step of expanding struts 410 by moving sheath 480 and wedge 470 relative to struts 410).  Accordingly, claim 1 contains new matter.  Claims 2-6, 10-14, 16-24, 27, 29, 37-38, 41-43, and 48 depend from claim 1 and therefore also contain new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-14, 16-24, 27, 29, 37, 38, 41-43, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuramoto et al. (JP 10192298 A) in view of Levy et al. (US 2002/0068939 A1) and Kaikkonen et al. (US 2011/0306975 A1).
Claim 1. Kuramoto et al. disclose a method for improving the structural integrity of at least a portion of a bone (see bone in Fig. 1) comprising: inserting a first plurality of flexible struts (pins 14) into the bone along a first axis (defined by sheath cylinder 12) extending through a fracture (fracture site 26), the plurality of flexible struts having distal ends (see rounded tips of pins 14 in para. 0022) moving independently in a radial direction relative to the first axis during insertion (para. 0022 states that the tips of pins 14 diffuse as pins 14 pass through fracture site 26); expanding the radial separation of the first plurality of flexible struts from the first axis at a point proximal to the fracture to establish directional anisotropy of the distal ends of the flexible struts along the first axis within the bone (para. 0021 states that the tips of pins 14 project from sheath cylinder 12; para. 0022 states that the tips of pins 14 diffuse as pins 14 pass through fracture site 26) (Figs. 1-2). 
Claim 4. Kuramoto et al. disclose wherein at least some of the first plurality of flexible struts are radially separated passing through the fracture (Figs. 1-2). 
Claim 5. Kuramoto et al. disclose wherein expanding the radial separation of the first plurality of flexible struts about the first axis causes the first plurality of flexible struts to fan radially from the first axis at the distal end of the first plurality of flexible struts (Figs. 1-2). 
Claim 6. Kuramoto et al. disclose wherein at least two of the first plurality of flexible struts have different lengths from one another (see Fig. 2) (Figs. 1-2). 
Claim 16. Kuramoto et al. disclose wherein expanding the radial separation of the first plurality of flexible struts about the first axis causes the first plurality of flexible struts to fan radially from the first axis at the distal end of the first plurality of flexible struts (Figs. 1-2). 
Claim 19. Kuramoto et al. disclose wherein expanding the radial separation of the first plurality of flexible struts about the first axis causes the first plurality of flexible struts to fan out radially from the first axis at the distal end of the first plurality of flexible struts as the distal ends of the first plurality of flexible struts enters the bone (note that this occurs as the distal ends enter the bone by emerging from sheath cylinder 12) (Figs. 1-2). 
Claim 20. Kuramoto et al. disclose wherein the first plurality of flexible struts are fixed relative to one another at a proximal end thereof (via constraining tube 16; see para. 0015) (Figs. 1-2). 
Claim 21. Kuramoto et al. disclose wherein the first plurality of flexible struts are fixed relative to one another at a proximal end thereof (via constraining tube 16; see para. 0015) in a circumferential arrangement around the first axis (see Fig. 2) (Figs. 1-2). 
Claim 22. Kuramoto et al. disclose wherein the first plurality of flexible struts are configured to fan out radially in a circumferential arrangement (see Fig. 2) (Figs. 1-2). 
Claim 23. Kuramoto et al. disclose wherein expanding the first plurality of flexible struts includes using a guide element (sheath cylinder 12) to at least one of cause the flexible struts to fan out radially from the first axis or determine a position at which the flexible struts begin to fan out (paras. 0021-0022 indicate that sheath cylinder 12 determines the position at which pins 14 begin to fan out) (Figs. 1-2). 
Claim 24. Kuramoto et al. disclose a guide element (sheath cylinder 12 and constraining tube 16) that defines a plurality of channels or paths (each of sheath cylinder 12 and constraining tube 16 include at least one channel for receiving pins 14) for receiving and threading the first plurality of flexible struts therethrough, whereby at least one of a relative positioning or curvature of each of the flexible struts is determined (paras. 0021-0022 indicate that sheath cylinder 12 determines the position at which pins 14 begin to fan out) (Figs. 1-2). 
Claim 27. Kuramoto et al. disclose wherein the guide element remains fixed after implantation (see para. 0022) or the guide element is removed after implantation (Figs. 1-2). 
Claim 29. Kuramoto et al. disclose wherein the guide element is a wedge element (distal end of sheath cylinder 12 is wedge shaped – see also Fig. 4) for causing the first plurality of flexible struts to fan out radially from the first axis (paras. 0021-0022 indicate that sheath cylinder 12 determines the position at which pins 14 begin to fan out) (Figs. 1-2). 
Claim 37. Kuramoto et al. disclose wherein the guide element is a sheath element (sheath cylinder 12) for determining the position at which the flexible struts begin to fan out (paras. 0021-0022 indicate that sheath cylinder 12 determines the position at which pins 14 begin to fan out) (Figs. 1-2). 
Claim 38. Kuramoto et al. disclose adjusting an axial position of the sheath element along the first axis to control the position at which the flexible struts begin to fan out (see para. 0020) (Figs. 1-2). 
Claim 41. Kuramoto et al. disclose wherein the first plurality of flexible struts are substantially intraosseous (see Fig. 1) (Figs. 1-2). 
Claim 42. Kuramoto et al. disclose wherein the first plurality of flexible struts, prior to expansion, are arranged in circumferential arrangement around the first axis to define an overall diameter (Figs. 1-2). 
Claim 43. Kuramoto et al. disclose wherein the circumferential arrangement of the first plurality of flexible struts defines a central channel at an entry position into the bone (see Fig. 1) (Figs. 1-2). 
Claim 48. Kuramoto et al. disclose positioning the guide element at an insertion point where the first plurality of flexible struts enters the bone (see paras. 0020-0022 and Fig. 1) (Figs. 1-2).
Kuramoto et al. fail to disclose that the bone includes a femur, a femoral head, and a femoral neck (claim 1), that the first axis extends through the femoral neck (claim 1), injecting a filler material about at least a portion of the first plurality of flexible struts (claim 1), that the first plurality of flexible struts each have a substantially same length (claim 2), that the first plurality of flexible struts are inserted into the femur at a location substantially opposite the femoral head of the femur, such that the first axis substantially passes into the femoral head (claim 3), that at least some of the first plurality of flexible struts are radially separated passing through the femoral neck and enter the femoral head (claim 4), that the termination of the distal end of the flexible struts is around the equatorial femoral head (claim 5), inserting a second plurality of struts into the bone along a second axis different from the first axis (claim 10), expanding the second plurality of struts substantially radially about the second axis to establish directional anisotropy along the second axis within the bone (claim 10), injecting a filler material about at least a portion of the second plurality of struts (claim 10), that the first and second pluralities of struts crisscross to form an inter-linking scaffold (claim 11), that the injection of the filler material around at least the portion of the first plurality of flexible struts and the injection of the filler material around the at least the portion of the second plurality of struts cross-link the first and second pluralities of struts (claim 12), that the first plurality of flexible struts each have a substantially same length and at least two of the second plurality of struts have different lengths from one another (claim 13), that the first plurality of flexible struts are inserted into the femur at a location substantially opposite the femoral head of the femur, such that the first axis substantially passes through the femoral head and wherein the second plurality of struts are inserted into a greater trochanter of the femur (claim 14), that the termination of the distal end of the flexible struts is around the equatorial femoral head (claim 16), that the second axis extends generally from the greater trochanter to a lesser trochanter of the femur (claim 17), that expanding the second plurality of struts substantially radially about the second axis causes a first set of one or more of the second plurality of struts to be positioned cephally for termination at the lesser trochanter and a second set of the one or more of the second plurality of struts to be positioned caudally for termination at the subtrochanteric area in the femoral canal, wherein the first set of struts is shorter than the second set of struts (claim 18), that the overall diameter is approximately 5 mm or less (claim 42), and that the central channel is approximately 3 mm in diameter (claim 43).
Levy et al. teach a method for improving the structural integrity of at least a portion of a bone (see abstract) including a femur, a femoral head and a femoral neck (see Fig. 11B), comprising: inserting a first plurality of struts (splines 410) into the bone along a first axis (see axis of device 400’); expanding the first plurality of struts substantially radially about the first axis at a point proximal to a fractured femoral neck (see para. 0072) to establish directional anisotropy along the first axis within the bone (Fig. 11B).  The first plurality of struts are inserted into a femur at a location substantially opposite the femoral head of the femur, such that the first axis substantially passes into the femoral head (Fig. 11B).  At least some of the first plurality of struts are radially separated passing through the fractured femoral neck and enter the femoral head (Fig. 11B).  Expanding the first plurality of struts substantially radially about the first axis causes the first plurality of struts to fan radially from the first axis at a distal end of the first plurality of struts such that the termination of the distal end of the struts is around the equatorial femoral head (Fig. 11B).  
Levy et al. also teach inserting a second plurality of struts (splines 210) into the bone along a second axis different from the first axis (see Fig. 11B); expanding the second plurality of struts substantially radially about the second axis to establish directional anisotropy along the second axis within the bone (Fig. 11B).  The first and second pluralities of struts crisscross to form an inter-linking scaffold (Fig. 11B).  At least two of the second plurality of struts have different lengths from one another (see Fig. 11B, which shows that splines 210 in the expanded state have different lengths from longitudinal axis 1208) (Fig. 11B).  The first plurality of struts are inserted into the femur at a location substantially opposite the femoral head of the femur, such that the first axis substantially passes through the femoral head and wherein the second plurality of struts are inserted into a greater trochanter of the femur (Fig. 11B). Expanding the first plurality of struts substantially radially about the first axis causes the first plurality of struts to fan radially from the first axis at a distal end of the first plurality of struts such that the termination of the distal end of the struts is around the equatorial femoral head (Fig. 11B). The second axis extends generally from the greater trochanter to a lesser trochanter of the femur bone (Fig. 11B).  Expanding the second plurality of struts substantially radially about the second axis causes a first set of one or more of the second plurality of struts to be positioned cephally for termination at the lesser trochanter and a second set of the one or more of the second plurality of struts to be positioned caudally for termination at the subtrochanteric area in the femoral canal, wherein the first set of struts is shorter than the second set of struts (Fig. 11B). 
Kaikkonen et al. teach a method for improving the structural integrity of at least a portion of a bone structure (femur 12 is fractured at fracture line 13) including a femur (femur 12), a femoral head (femoral head 19) and a femoral neck (femoral neck 18), comprising: inserting a plurality of struts (strips 4 of support device 1) into the bone along an axis (see Fig. 5); expanding the plurality of struts substantially radially about the axis to establish directional anisotropy along the axis within the bone (see Fig. 6); injecting a filler material (filling material 37) about at least a portion of the plurality of struts (see Fig. 15; see also para. 0126), wherein the filler material adheres to the struts and the bone to increase the fixation strength (see para. 0126) (Figs. 1-6 and 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kuramoto et al. such that the bone includes a femur, a femoral head, and a femoral neck (claim 1), that the first axis extends through the femoral neck (claim 1), that the first plurality of flexible struts are inserted into the femur at a location substantially opposite the femoral head of the femur, such that the first axis substantially passes into the femoral head (claim 3), that at least some of the first plurality of flexible struts are radially separated passing through the femoral neck and enter the femoral head (claim 4), that the termination of the distal end of the flexible struts is around the equatorial femoral head (claim 5), inserting a second plurality of struts into the bone along a second axis different from the first axis (claim 10), expanding the second plurality of struts substantially radially about the second axis to establish directional anisotropy along the second axis within the bone (claim 10), that the first and second pluralities of struts crisscross to form an inter-linking scaffold (claim 11), that at least two of the second plurality of struts have different lengths from one another (claim 13), that the first plurality of flexible struts are inserted into the femur at a location substantially opposite the femoral head of the femur, such that the first axis substantially passes through the femoral head and wherein the second plurality of struts are inserted into a greater trochanter of the femur (claim 14), that the termination of the distal end of the flexible struts is around the equatorial femoral head (claim 16), that the second axis extends generally from the greater trochanter to a lesser trochanter of the femur (claim 17), and that expanding the second plurality of struts substantially radially about the second axis causes a first set of one or more of the second plurality of struts to be positioned cephally for termination at the lesser trochanter and a second set of the one or more of the second plurality of struts to be positioned caudally for termination at the subtrochanteric area in the femoral canal, wherein the first set of struts is shorter than the second set of struts (claim 18), as suggested by Levy et al., as a fractured femur (see para. 0039 of Levy et al.) is one type of bone that may be beneficially treated by such a device with struts due to the varying circumferences of the medullary cavities compared to the uniform circumference of the medullary canal (see para. 0043 of Levy et al.).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the method of Kuramoto et al. by injecting a filler material about at least a portion of the first and second pluralities of struts (claims 1 and 10), as suggested by Kaikkonen et al., as the filler material adheres to the struts and the bone to increase the fixation strength.  In view of such a modification, and because the first and second pluralities of struts of Kuramoto et al. as modified by Levy et al. are cross-linked, it is obvious that injection of the filler material about at least the portion of the first plurality of struts and injection of the filler material about at least the portion of the second plurality of struts would cross-link the first and second pluralities of struts (claim 12).  It would have been an obvious matter of design choice to one of ordinary skill at the time the invention was made for the first plurality of flexible struts to each have a substantially same length (claims 2 and 13), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the overall diameter to be approximately 5 mm or less (claim 42), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the central channel to be approximately 3 mm in diameter (claim 43), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773